DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19, 21-23, 25-26, 28-29, 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claim 11 “ heating the first layer and second layer over the dental base with a plurality of tooth models received in the plurality of sockets in a first arrangement so that the first layer and the second layer are fabricated together to form a single sheet,” it is not clear how heating the first layer and the second layer over the dental base with teeth models thereon would result in a single sheet? As best understood, the sheet is formed into an aligner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-19, 21-23, 25-26, 28-29, 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadros et al. (2005/0100853) in view of Hedge et al. (2003/0203334).
Tadros discloses a method of forming a multilayer aligner including providing a sheet including multilayer (at least three layers) dental aligner comprising: a polyester outer layer/first layer ([0073], see lines 19-20); and an inner/second layer comprising an elastomeric polymer comprising polyurethane ([0073], lines 13-14), wherein the outer layer has a higher hardness than the inner layer based on material properties ([0073], lines 29-30); the first/outer layer and the second/inner layer are fabricated together to form a single sheet (e.g. sheets of layers are thermoformed ([0080]; two or more layer aligner [0016]) the first layer including copolyester ethers as co-polymer of polyester ([0073); the first layer, the second layer, or a combination thereof comprise a thermoplastic polymer ([0073]); the multi-layer aligner having various material properties including at different regions including color, texture, flexural strength and modulus, thermal conductivity, heat capacity, compression modulus and toughness  ([0068-0070] due to the material properties of the different layers regions, for instance, the inner layers having different properties than a middle layer and the outer layer; the multi-layer aligner includes a polymer blend/mixtures. In the event if the material properties rejection is not satisfied, additional rejection is provided below. Regarding claims 28 and 31, Tadros teaches extrusion process for forming the layers ([0080]). Regarding claims 29 and 32, Tadros teaches thermoforming process ([0080]). 
Tadros fails to disclose providing a dental base with a plurality of sockets configured to receive a plurality of tooth models in different arrangements; however, Hedge teaches a dental appliance fabrication system that includes a base with sockets for reconfigurable dental models (abstract, figures 2-6) as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tadros by providing a dental base with sockets that allows dental tooth models to be adjusted as needed as taught by Hedge in order to model a series of tooth configurations corresponding to sequential tooth movements during an orthodontic treatment and form aligners for each successive treatment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadros et al. in view of Hedge et al. as applied to claim 11/16 above, and further in view of Phan et al. (2001/0041320).
	To the extent that Tadros/Hedge does not explicitly or inherently discloses the aligner with various properties in one region to another region as claimed, Phan teaches an aligner with various hardness and elasticity in different regions ([0015], [0012], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tadros by providing the aligner with various hardness and elasticity as taught by Phan in order to allow stiffer or harder regions to more firmly engage teeth and apply repositioning forces, while the less stiff or softer layers can be used to provide compliance and greater elasticity. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772